Sherwood, J.
I. Mrs. Mueller being seized of the fee in the land, having no separate estate therein, her husband was powerless to bind, charge or convey the land except by a deed duly executed and acknowledged in ■conjunction with his wife. This point, which arises on the provisions of the statute (R. S., 1879, sec. 3295), has ■been uniformly and frequently ruled in this way by this court, ever since the statute was first enacted. 1 Wag. Stat. 935, sec. 14; Wannall v. Kem, 51 Mo. 150; Clark v. Bank, 47 Mo. 17; Clark v. Rynex, 53 Mo. 380; Silvey v. Summer, 61 Mo. 255; McBeth v. Trabue, 69 Mo. 642; Bartlett v. O’ Donoghue, 72 Mo. 563; Goff v. Roberts, 72 Mo. 570; Hord v. Taubman, 79 Mo. 101.
II. And because Mrs. Mueller had no separate estate in the land, any promise made by her, if she made any, could not affect, nor have any effect on, her legal or equitable interest in the land; and this owing to her common law marital disability. Shroyer v. Nickell, 55 Mo. 264; Whitely v. Stewart, 63 Mo. 360; Hord v. Taubman, 79 Mo. 101; Bagby v. Emberson, 79 Mo. 139; Meier v. Blume, 80 Mo. 179; Atkison v. Henry, 80 Mo. 151.
For the reasons aforesaid, no specific performance could be decreed against her, or against her husband, and, therefore, judgment affirmed.
All concur.